EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of January 28, 2021.

Claims 8, 9, and 16 have been cancelled and claims 21 and 22 added.

The terminal disclaimer filed on January 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/520,046 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The nonstatutory double patenting rejection of claims 21 and 22 is overcome by the terminal disclaimer filed January 28, 2021.

Claims 1-7, 10-15, and 17-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims remain allowable for the reasons set forth in the previous Office Action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/1/2021